Citation Nr: 0920456	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-17 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for traumatic arthritis, 
right clavicle with history of acromioclavicular separation, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1979 to 
January 1983. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that confirmed 
and continued the 20 percent evaluation in effect for 
traumatic arthritis, right clavicle with history of 
acromioclavicular separation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the record, the Board finds that further 
development is warranted.  The Board notes that the Veteran 
has submitted letters from Dr. Polsky, a private treatment 
provider but the treatment records from that provider showing 
the results of physical examination have not bee requested.  
Moreover, that physician noted that an MRI had been 
conducted, but the actual report of such has not been 
associated with the claims file.  Finally, Dr. Polsky noted 
in the last letter in the
file that further follow-up was being scheduled. 

Thus, the Board finds that the treatment records from Dr. 
Polsky should be requested, to include a report of the recent 
MRI of the right shoulder.

Accordingly, the case is REMANDED for the following action:

1.  After securing a properly completed 
release, the RO/AMC should obtain all 
available treatment records from Dr. 
Polsky, to include the report of the MRI 
apparently conducted in 2007.  The 
Veteran should also be asked to provide 
the names and addresses of all medical 
care providers (VA and private) who have 
treated him for his right shoulder since 
November 2004.  After securing the 
necessary release, the RO/AMC should also 
obtain any records which are not 
duplicates of those already contained in 
the claims file.

2.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




